Per Cxjriam.
The judgment of this court in Harris v. Cates, 105 Ga. App. 178 (123 SE2d 703) having been reversed by the Supreme Court of Georgia in Cates v. Harris, 217 Ga. 801 (125 SE2d 649), the judgment of this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.
*867Decided May 9, 1962.
B. Hugh Burgess, Edward E. Dorsey, C. B. Rogers, Powell, Goldstein, Frazer & Murphy, for plaintiff in error.
Charles H. Hyatt, contra.

The judgment of the trial court is affirmed.


Felton, C. J., Bell and Hall, JJ., concur.